592 S.E.2d 690 (2004)
358 N.C. 155
MORRIS COMMUNICATIONS COPORATION d/b/a FAIRWAYS OUDOOR ADVERTISING, Petitioner
v.
THE BOARD OF ADJUSTMENT FOR THE CITY OF GASTONIA, Respondent.
No. 483A03.
Supreme Court of North Carolina.
February 5, 2004.
Craig D. Justus, Asheville, for Morris Comm. & Fairway Outdoor.
Melissa A. Magee, Gastonia, for Bd. of Adj., City of Gastonia.

ORDER
Upon consideration of the petition filed by Petitioner on the 9th day of January 2004 for rehearing on modification of Order of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2004."